DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of formula 1c in the reply filed on 3/18/2021 is acknowledged.  The examiner notes that it appears that claim 3 is directed to species 1a (as there is no X’ in the perylene diimide composition).  As such, claims 1, 2 and 12-25 are examined below, with a note on how the cited art is relevant for claim 3.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 2, and 12-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Additionally, claim 3 is rejected if it is in fact within the elected group.
Regarding Claim 1, claim 1 recites “a structure of formula (1) or its derivative”.  This is unclear because the structure has multiple derivatives.  Furthermore, structural analogs could also be included (and sometimes are) in the definition of a chemical derivative.  The specification provides no “derivative” and as such, the metes and bounds are unclear, as what additional compounds are included is unclear.
Regarding Claim 3, Claim 3 modifies X’, which is present in a non-elected species.  Nonetheless, Claim 3 does not require 1a specifically, and as such, it is unclear what is required in claim 3.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
9.	Claims 1, 2 (and claim 3 under the alternate interpretation) and 12-14, 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rybtchinski et al., U.S. Publication No. 2020/0140439.
Regarding Claims 1 and 2, Rybtchinski teaches a compound having the structure:

    PNG
    media_image1.png
    176
    163
    media_image1.png
    Greyscale

	Rybtchinski further teaches that X and Y are respectively NR3 and NR4, respectively (see paragraphs 14 and 15), thereby providing the structure according to formula (c) as provided.
	Additionally, Rybtchinski teaches that R3 and R4 may be a C3-C8 cycloalkyl (see paragraph 17) that may be substituted.  Rybtchinski further identifies suitable substituents for the R3 and R4 groups as SH and COOH (see paragraph 148).
	R8 and R7 may be halogens, and R1 and R2 may be H.
	Therefore, absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to provide R3 and R4 as six membered rings substituted with two SH groups and a COOH group as claimed, in order to tailor the material properties.  The examiner further notes that the present specification provides no results for the perylene diimide compound cited.

Regarding Claim 12, Rybtchinski teaches using the compound in perovskite solar cells (see paragraph 1), and thus in conjunction with a photosensitive perovskite.
	Regarding Claim 17, Rybtchinski teaches the compound between a pair of electrodes.
	Regarding Claims 13 and 21, Rybtchinski teaches that the compound can further include a combination of a metal and an organic polymer, thereby providing the inclusion of a metalorganic framework, given the broadest reasonably interpretation (see paragraph 186).
	Furthermore regarding claims 14 and 22, Rybtchinski teaches that the reinformement material may be metalorganic including a transition metal (see paragraph 190).  As such, absent further delineation, it would be obvious to one of ordinary skill to select zirconium as a transition metal cation.
	Regarding Claim 25, Rybtchinski teaches a photovoltaic cell, as discussed above.
10.	Claims 15, 16, 18-20, 23 and 24 are rejected under 35 U.S.C. 103 in view of Rybtchinski and Zhang et al., “New generation perovskite cells with solution processed amino substituted perylene diimide derivative as electron transport layer”, Journal of Materials Chemistry A, 2016.
	Regarding Claims 15, 16, 18-21, 23 and 24, Rybtchinski teaches a junction as discussed above.  However, Rybtchinski does not go into particular detail about the device structure.
	Zhang teaches a perovskite based solar cell using a PDI derivative as the ETL.  Zhang shows the device structure, featuring methyl triammonium plumbate as the perovskite (see fig. 1) and Spiro-MeOTD as a charge transport layer (see fig. 1).
	Therefore, it would be obvious to use the compound of Rybtchinski in the cell structure/components of Zhang, in order to provide the compound in a commonly used perovskite solar cell.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that similar end functionalized perylene diimides are widely known.  Examples include Marder et al., U.S. Publication No. 2008/022344 (see formula 1.  The examiner notes that Marder is specifically directed to charge transport materials).  Furthermore, the use of perylene diimide compositions in perovskite solar cells as an ETL is recognized in the art, an example being Palmstrom et al., U.S. Publication No. 2020/0106019 (the examiner notes  that the material in Palmstrom is supported in the provisional applications).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721